           CASE 0:20-cv-01929-SRN-HB Doc. 58 Filed 12/02/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MINNESOTA

Brock Fredin,

      Plaintiff,

      v.                                          Case No. 0:20-cv-01929-SRN-HB

Jamie Kreil,

      Defendant.


                    [PROPOSED] ORDER ON JAMIE KREIL’S
                   MOTION FOR AN ORDER TO SHOW CAUSE

       This matter is before the Court on Defendant Jamie Kreil’s Motion for an

Order to Show Cause. Having reviewed the related filings, it is hereby

       ORDERED that the Motion is GRANTED.

       It is further ORDERED that Brock Fredin shall show cause as to why the

Court should not enter an Order finding Fredin in contempt of the Court’s

November 23, 2020 Order (Dkt. 39), and further imposing sanctions including:

    1. Dismissal of this action with prejudice;

    2. A $500 fine recurring daily from the entry of the order until such time as

       Fredin demonstrates his compliance with the November 23, 2020 Order;

       and

    3. Any other sanctions the Court deems necessary and appropriate.



                                         1
       CASE 0:20-cv-01929-SRN-HB Doc. 58 Filed 12/02/20 Page 2 of 2




IT IS SO ORDERED.



Dated: _________________          ______________________________________
                                  The Honorable Susan Richard Nelson
                                  United States District Judge




                                    2
